Citation Nr: 1539677	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-29 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1967 to July 1967.  He served in the National Guard Reserves from April 1966 to April 1972, which included inactive duty for training (INACDUTRA) service and annual periods of active duty for training (ACDUTRA) service.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is due to injury that had its onset in ACDUTRA service.

2.  The Veteran's tinnitus is due to injury that had its onset in ACDUTRA service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in ACDUTRA service.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Tinnitus was incurred in ACDUTRA service.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2015).  The Board is granting the claims for service connection for hearing loss and tinnitus.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

For periods of ACDUTRA, service connection may be granted for disability resulting from injuries or diseases incurred or aggravated during such periods.  For periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(22-24); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty (training) only for injuries, not diseases, incurred or aggravated in line of duty.").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as a result of acoustic trauma during a period of ACDUTRA service.  On a March 2011 hearing questionnaire, he stated that he was "exposed to the loud continual noise of the firing of M-14 rifles and loud noise and concussion of the firing of 105 and 155 howitzers during basic training and advanced individual training in the NE National Guards from 1966 to 1972."  Specifically, he testified at the July 2015 Board hearing that, during a period of ACDUTRA "summer camp" in July or August of 1970, an accident during a firing exercise caused a high explosive round to detonate just above the soldiers' tents.  A May 2011 statement from G.M., who served with the Veteran at the time of the incident, supports the Veteran's account.

The lay statements regarding acoustic trauma, specifically the 1970 "summer camp" incident described above, are competent and credible.  The Board finds that he was exposed to the reported acoustic trauma in service.  

On the March 2011 hearing questionnaire, the Veteran reported no family history of hearing loss, no medications which can cause hearing loss, and no occupational or recreational noise exposure.  

A December 2013 VA audiology examination demonstrated that the Veteran has a hearing loss disability for VA purposes.  The examiner opined that the Veteran's hearing loss was not likely due to an incidence of otitis externa during service, but that hearing loss and tinnitus were more likely due to noise exposure from artillery fire.  The VA examiner noted that an audiology examination from 1967 was within normal limits, but that the Veteran was involved in the artillery unit until 1972.  No audiometric findings are available after 1967.

A clarification opinion was requested because the December 2013 VA examination opinion discussed otitis externa during service, but the Veteran's service treatment records noted that he had otitis media.  The opinion was provided by a different VA audiologist in September 2014, who opined that hearing loss was not precipitated by otitis media.  However, the September 2014 VA examiner opined that, "it is at least as likely as not that his current hearing loss was precipitated by military noise exposure as noise exposure is conceded and there is not a separation examination to determine hearing sensitivity at time of separation."

The Veteran submitted a November 2014 statement from his private physician, Dr. M.S., who opined that "more likely than not his bilateral hearing loss and tinnitus condition (ringing in the ears) is the result of his exposure to the loud noise of the firing of M-14 rifles and the loud noise and concussion of 105 and 155 howitzers he was exposed to while in the Nebraska National Guard from 1966 to 1972."

The Board finds that currently diagnosed hearing loss and tinnitus are related to acoustic trauma during the Veteran's period of ACDUTRA service.  A claimant is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Furthermore, the December 2013 and September 2014 VA audiologists, as well as Dr. M.S. all opined that the Veteran's current hearing loss and tinnitus were likely caused by in-service acoustic trauma.  

For these reasons, the Board finds that bilateral hearing loss and tinnitus are due to acoustic trauma during a period of ACDUTRA service, and service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


